PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/949,077
Filing Date: 10 Apr 2018
Appellant(s): Hsiao, Chih-Cheng



__________________
Winston Hsu
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/08/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Examiner made a typo in the Response to Argument section of the Final Rejection dated 01/08/2021. The previous office action in one instance (see page 14), referenced “Kang”, which should be read as “Kyung”, as Kyung (US 2016/0260477) represents the secondary reference relied upon to make the claim rejections in the most recent rejection of record (see final rejection mailed 1/8/21, page 3 lines 11-12).
In the Appeal filed on 02/08/2021, appellant argues improper hindsight of the combination of the Gogl reference in view of the Kyung reference on page 3, the paragraph being on line 4. The appellant then goes on to argue on pages 6-9 the non-critical directional claims recited in the at-issue independent claims, and argues from page 9-10 the improperness of combining Gogl with Kyung.
As to the improper hindsight argument of page 3, examiner would again like to point out that the Gogl reference is relied upon to make obvious the claimed directional limitations/memory cell and memory group arrangements.
As to the arguments directed towards the non-critical directional claim limitations on pages 6-9, examiner would like to point out that it is impermissible to read limitation from the specification into the claims, and that the relationship recited in the at-issue “arranged along a second direction different from the first direction”. Examiner asserts that the most recent rejection of record makes obvious this limitation, and the arguments on page 6-9 do not overcome the rejection.  Appellant is reminded that the claims do not recite such directions to be “vertical” or “horizontal” as alleged in the Brief (see page 3) nor do the claims recite any particular angular degree to exist between the recited first and second directions as discussed in the Brief (see pages 8-9).  For purposes of limiting the claims, it should be noted that the recited second direction is merely different from the recited first direction (see claim 1 lines 4-5 or claim 6 lines 4-5).
Arguments offered by appellant directed towards “RC time constants” appear to be misdirected as neither the instant claims, nor instant figures recite or depict the presence of resistances and capacitors in combination to provide some form of time constant (see Brief page 10).  It may also be further noted that the obviousness rejection set forth in the previous office action does not discuss the presence of resistances and capacitors in combination to provide some form of time constant either.
As to the arguments improperness of the combination of the two prior arts, examiner has made arguments on the record as to why one of ordinary skill in the art would combine the reference as recited in the most recent rejection of record in the Response to Argument section of the Non-Final Rejection dated 10/13/2020. Examiner would also like to point out that it rational for combination does not require the combination to be better function version of the claimed invention (see MPEP 2144.IV).
(3) Conclusion of the Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.

/JEROME LEBOEUF/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        02/23/2021

Conferees:
/Richard Elms/Supervisory Patent Examiner, Art Unit 2824       

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                 
{ 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.